Citation Nr: 0507473	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for cervical strain.  

2.  Entitlement to an initial increased disability rating for 
rhinosinusitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1992 to 
October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  Specifically, in that determination, the 
RO granted service connection for cervical strain and 
assigned a noncompensable evaluation to this disability, 
effective from October 1998.  Also in the March 1999 
decision, the RO granted service connection for 
rhinosinusitis and awarded a compensable evaluation of 
10 percent, effective from October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected cervical strain is manifested by 
complaints of neck pain, with objective evaluation findings 
of limitation of motion of the cervical spine.  

3.  The service-connected nasal disorder has been 
consistently characterized as allergic rhinitis.  This 
disorder has not resulted in polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
of 20 percent for the service-connected cervical strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2004).  

2.  The criteria for an disability rating greater than 
10 percent for the service-connected rhinosinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Code 6522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In a July 2003 letter in the present case, the RO discussed 
the type of evidence necessary to support the veteran's 
initial increased rating claims.  The RO specifically 
informed the veteran that "establish[ment to] entitlement to 
an increased evaluation for . . . [his] service-connected 
disability . . . [required] evidence . . . show[ing] that . . 
. [his] service-connected condition ha[d] . . . gotten 
worse."  In addition, the RO notified the veteran that VA 
would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his initial 
increased rating claims.  The veteran was also notified of 
his opportunity to submit "any additional information or 
evidence."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

In this regard, the Board notes that, in a statement received 
at the Board in May 2003, the veteran noted that he had 
nothing else to submit and requested that VA "proceed 
immediately with the adjudication of . . . [his] appeal."  
Furthermore, the veteran failed to respond to the July 2003 
letter or to the most recent supplemental statement of the 
case (SSOC) which was issued to him in November 2004.  

Furthermore, the March 1999 rating decision, the August 1999 
statement of the case, as well as the SSOCs issued in January 
2000, June 2000, February 2001, October 2001, and November 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his initial increased 
rating claims.  These documents also included a discussion of 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

Moreover, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  Additionally, 
all available relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's initial increased rating claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Cervical Strain

A.  Factual Background

According to the service medical records, the veteran 
sustained trauma to his neck as a result of a motor vehicle 
accident which occurred in February 1995.  X-rays taken of 
the veteran's cervical spine at that time were normal.  At a 
follow-up treatment session conducted in the following month, 
the veteran complained of continued neck pain.  The examiner 
assessed cervical sprain/strain.  

Subsequently, in February 1997, the veteran sought treatment 
for complaints of neck pain.  Repeat X-rays taken of his 
cervical spine were normal.  The examiner diagnosed Phase I 
distortion of the cervical spine.  Thereafter, the veteran 
reported that his neck felt "all right" in April 1997, that 
his neck felt "good" in May 1997, and that his neck was 
"pain-free" in June 1997.  

Between August and November 1997, the veteran sought 
treatment on several occasions for complaints of neck pain.  
Assessments of myofascial pain with minimal functional 
deficit and with no neurological deficit were made.  

An in-service examination conducted in March 1998 noted the 
veteran's complaints of neck pain.  A Medical Evaluation 
Board examination conducted in May 1998 demonstrated, with 
respect to the veteran's cervical spine, full active range of 
motion, no specific tenderness, and a normal neurological 
evaluation of both upper extremities.  X-rays taken of the 
veteran's cervical spine were normal.  The examiner diagnosed 
chronic myofascial neck pain, which did not exist prior to 
service.  

According to relevant post-service medical records, in 
December 1998, the veteran underwent a VA spine examination.  
At that time, he complained of constant neck pain since 1997.  
He reported having sustained an injury to his cervical spine 
in 1995.  A physical examination of the veteran's cervical 
spine demonstrated normal range of motion, moderate pain with 
right and left lateral flexion (as informed by the veteran 
and as noted by his facial expression), and no tenderness.  
X-rays taken of the veteran's cervical spine were normal.  
The examiner diagnosed cervical sprain.  

In March 1999, the RO considered these in-service, and 
post-service, medical records.  The RO concluded that the 
evidence contained therein supported the grant of service 
connection for cervical strain.  In addition, based upon the 
essentially negative objective evaluation findings at the 
post-service VA examination, the RO assigned a noncompensable 
evaluation to this service-connected disorder, effective from 
October 1998.  

The veteran's service-connected cervical strain has remained 
evaluated as noncompensably disabling.  According to the 
relevant evidence received during the current appeal, in 
January 2000, the veteran sought VA outpatient treatment for 
complaints of upper back and neck pain with poor posture.  A 
physical examination also demonstrated tenderness from the 
left occiput to the left rhomboid areas.  The physical 
therapist recommended therapeutic exercises.  

In October 2001, the veteran underwent a VA spine 
examination.  At that time, he complained of intermittent 
neck pain.  He denied taking any medication for this pain.  A 
physical examination of the veteran's cervical spine 
demonstrated no lordosis, kyphosis, or scoliosis; normal 
curvature; forward flexion from zero to 30 degrees; backward 
extension from zero to 30 degrees; lateral flexion from zero 
to 40 degrees; rotation from zero to 55 degrees; no 
tenderness over the spinous process; nontender muscles; no 
neurological deficit of the upper extremities; normal 
sensation of the upper extremities; no wasting of any muscle 
group; and normal reflexes.  X-rays taken of the veteran's 
cervical spine were normal.  The examiner concluded that the 
evaluation of the veteran's cervical spine was normal.  In 
particular, the examiner expressed his belief that he did not 
believe that the examination provided any relevant pathology.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's initial increased rating claim 
for his service-connected cervical strain, the Board notes 
that the schedular criteria by which orthopedic disabilities 
of the spine are rated changed during the pendency of his 
appeal.  Specifically, on September 23, 2002, a change to a 
particular diagnostic code (5293) was made effective.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5293).  Further, on 
September 26, 2003, changes in all spinal rating criteria 
became effective.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence of 
slight limitation of motion of the cervical spine warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  Id.  The highest rating allowable pursuant 
to this Diagnostic Code necessitates evidence of severe 
limitation of motion of the cervical spine.  Id.  

According to the new rating criteria, evidence of forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  
The next higher rating of 20 percent requires evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; the combined range of motion 
of the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 30 percent disability 
evaluation requires evidence of forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent disability 
rating necessitates evidence of unfavorable ankylosis of the 
entire cervical spine.  Id.  The highest disability 
evaluation allowable under this Diagnostic Code, 100 percent, 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected cervical 
strain requires consideration of any associated limitation of 
motion of the veteran's cervical spine.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2001) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

Throughout the current appeal, the veteran has contended that 
his service-connected cervical strain is more severe than the 
current noncompensable rating indicates.  In particular, the 
veteran has consistently described neck pain.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board acknowledges that the examiner who 
conducted the October 2001 VA spine examination concluded 
that the evaluation of the veteran's cervical spine was 
normal.  Significantly, however, this examination 
demonstrated the following ranges of the veteran's cervical 
spine:  forward flexion from zero to 30 degrees; backward 
extension from zero to 30 degrees; lateral flexion from zero 
to 40 degrees; rotation from zero to 55 degrees.  The 
combined range of motion of his cervical spine is 
250 degrees.  

The pertinent diagnostic codes are clear.  Specifically, 
according to the new relevant rating criteria, evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees warrants the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).  The veteran has been found to have forward 
flexion of his cervical spine to 30 degrees.  Clearly, this 
evidence supports the grant of a 20 percent rating for his 
service-connected cervical strain.  

Importantly, however, an evaluation greater than 20 percent 
for the service-connected cervical strain is not warranted.  
For instance, forward flexion of the veteran's cervical spine 
is not 15 degrees or less, and favorable ankylosis of his 
entire cervical spine has not been shown.  Further, the 
examiner who conducted the October 2001 VA spine examination 
specifically concluded that the evaluation was normal.  
Consequently, a 30 percent disability evaluation, pursuant to 
the new rating criteria, cannot be awarded.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004).  

The Board acknowledges the veteran's complaints of 
intermittent neck pain.  Importantly, however, examination of 
the veteran's cervical spine has been found to be normal.  In 
particular, this evaluation has reflected no tenderness over 
the veteran's spinous process, nontender muscles, no 
neurological deficit of his upper extremities, normal 
sensation of his upper extremities, normal reflexes, and no 
wasting of any muscle group.  

Based upon these findings, severe limitation of motion of the 
veteran's cervical spine has not been shown.  The examiner 
did not think that the findings of the examination provided 
relevant pathology.  Consequently, a 30 percent disability 
rating, pursuant to the old rating criteria, cannot be 
awarded.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the 
20 percent awarded by this decision for the service-connected 
cervical spine disability, based upon functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of his neck is not warranted.  The 
20 percent evaluation assigned by this decision adequately 
portrays the functional impairment (including pain and 
weakness) that the veteran experiences as a result of his 
service-connected cervical spine disability.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290 & 5237.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
cervical strain results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected cervical strain results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

III.  Rhinosinusitis

A.  Factual Background

According to the service medical records, between July 1992 
and April 1998, the veteran received treatment on multiple 
occasions for a nasal condition variously diagnosed as 
sinusitis, allergic rhinitis, and seasonal allergic rhinitis.  
The veteran's complaints included headaches, sneezing, runny 
and stuffy nose, watery eyes, cough, and sore throat.  

An in-service examination conducted in March 1998 reflected 
the presence of right nasal mucosa edema and the need for 
breathing through the mouth.  The examiner assessed perenial 
rhinitis.  In addition, the examiner noted that, according to 
the service medical records, the veteran's episodes of 
sinusitis had resolved with antibiotic therapy, and he 
continued to experience rhinitis.  

A Medical Evaluation Board examination conducted in May 1998 
demonstrated the presence of multiple allergies to various 
pollens.  In pertinent part, the examiner diagnosed seasonal 
allergic rhinitis which first occurred during active military 
duty.  

According to relevant post-service medical records, in 
December 1998, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  At that time, he reported 
having nasal and sinus problems since service.  He denied 
having any allergies.  A physical examination of the 
veteran's nose demonstrated a fairly symmetrical appearance, 
a normal vestibule, deviation of the septum into the right 
nostril inferiorly, "horrible" airways bilaterally, a 
normal nasal floor, normal inferior meati, massively engorged 
inferior turbinates (particularly on the left side), 
obliterated middle meati bilaterally with hypertrophic 
mucosal tissue, and very engorged middle turbinates (with an 
inability to examiner above or behind that area).  Further 
evaluation demonstrated sinuses which were normal to 
palpation as well as clear mouth, pharynx, larynx, and neck.  

A maxillofacial computed tomography scan reflected left 
maxillary sinusitis as well as sinusitis ethmoid air cells.  
A computed tomography scan of the paranasal sinuses showed 
well-aerated frontal sinuses, mucosal thickening of the 
ethmoid air cells bilaterally (which were slightly greater on 
the left side), congestion of the nasal terminate on the left 
with occlusion of the osteomeatal complex secondary to 
mucosal thickening, fluid in the left maxillary sinus with 
minimal mucosal thickening of the right maxillary sinus, an 
aerated right osteomeatal complex, and a well-aerated 
sphenoid sinus.  The radiologist reviewing these films 
provided an impression of left maxillary sinusitisand 
sinusitis of the ethmoid air cells.  In addition, the 
examiner provided an impression of chronic allergic 
rhinosinusitis.  

By the March 1999 rating action, the RO granted service 
connection for rhinosinusitis.  Based upon the objective 
evaluation findings shown at the VA examination, the RO 
awarded a compensable evaluation of 10 percent, effective 
from October 1998, for this service-connected disability.  

The veteran's service-connected rhinosinusitis has remained 
evaluated as 10 percent disabling.  According to the relevant 
evidence received during the current appeal, between December 
1998 and July 1999, the veteran received VA outpatient 
treatment on several occasions for refractory rhinitis.  The 
only mediation that the veteran found to be helpful was an 
over-the-counter medicine.  A treating physician noted that 
surgical reduction of the veteran's turbinates would be only 
a temporary fix.  

At a January 2000 VA outpatient treatment session, the 
veteran complained of wheezing, post-nasal drip, and nasal 
congestion.  The examiner assessed chronic allergic rhinitis, 
referred the veteran to the allergy service at the local VA 
medical facility for further evaluation, and instructed him 
to return in six months.  

Between June and October 2000, the veteran received VA 
outpatient treatment on several occasions for allergic 
rhinitis.  His complaints included a stuffy and/or runny 
nose, constant clear mucus for the past four years, as well 
as red, sneezing, and watery eyes.  Medication initially 
included Allegra-D, flonase, and a saline nasal spray.  At 
the August 2000 treatment session, the examiner noted that, 
if significant improvement is not made, he would start the 
veteran on a two-week course of steroid to shrink his polyps.  
In September 2000, an examiner prescribed a two-week therapy 
of prednisone.  Following completion of the prednisone 
therapy, the veteran, in October 2000, was instructed to 
continue taking Allegra-D and to start using flonase nasal 
spray.  Computed tomography scan completed on the veteran's 
sinuses at that time reflected patchy ethmoid opacification 
bilaterally with lobulated mucosal membrane thickening 
extending into the maxillary antra (which was greater on the 
left than on the right side).  No complications were shown.  

In April 2001, the veteran received VA outpatient treatment 
for allergic rhinitis.  At that time, he described recurrent 
episodes of sneezing as well as clear nasal discharge 
approximately twice per week.  He denied any post-nasal drip, 
cough, wheezing, or shortness of breath.  He noted that the 
nasal spray prescribed was not too helpful in alleviating his 
symptoms.  As such, he stated that he continued to take only 
the Allegra-D.  The examiner prescribed a two-week therapy of 
prednisone and flonase nasal spray (to begin in the middle of 
the prednisone therapy).  

In August 2001, the veteran reported that he had felt a good 
amount of relief while taking the prednisone but not as much 
relief as he had experienced the earlier time that he had 
taken this medicine.  In addition, he stated that he had 
stopped taking the nasal spray because he was getting sores 
in his nose.  He complained of recurrent episodes of 
sneezing, near constant clear nasal discharge, and occasional 
watering of his eyes.  He denied any post-nasal drip, cough, 
wheezing, or shortness of breath.  The examiner prescribed a 
different type of nasal spray.  At a VA outpatient treatment 
session conducted at the end of the month, the veteran 
reported continued nasal congestion and drainage.  

In October 2001, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  At that time, he reported 
using Afrin for no more than two days at a time and having 
last used this medicine one week prior to the evaluation.  He 
further noted that the variety of medication that he has used 
has not helped his condition very much, although the allegra 
"seems to be of some benefit."  A physical examination 
demonstrated a normal external appearance of the nose, normal 
vestibules, very wet and large inferior turbinates, very 
minimal response to vasoconstriction which reflected the 
presence of a polyp over the inferior turbinate on the right, 
a normal neck, as well as clear mouth, pharynx, larynx.  A 
computed tomography scan completed on the veteran's sinuses 
at that time reflected well-aerated frontal sinuses, very 
mild mucosal thickening ethmoid air cells, soft tissue 
density in the region of the turbinates bilaterally (with 
questionable very small nasal polyps), mucosal thickening of 
the left maxillary sinus, and sphenoid sinus well-aerated.  
The examiner provided an impression of allergic 
rhinosinusitis with probable polyps as well as possible 
rhinitis medicamentosa with some vasoconstrictor use.  

At a VA outpatient treatment session also conducted in 
October 2001, the veteran stated that his antibiotic therapy, 
including antihistamines, had not helped.  He complained of 
sneezing.  He denied any wheezing.  

At a follow-up VA outpatient treatment session conducted in 
November 2001, the veteran described persistent symptoms, 
including sneezing and wheezing, despite the new type of 
nasal spray.  A physical examination of the veteran's nose 
demonstrated pale mucosa, clear discharge, slightly boggy 
turbinates, as well as no ulcers, polyps, or perforations.  
The examiner assessed allergic rhinitis which was not 
well-controlled, prescribed a two-week therapy of prednisone 
and a nasal spray (to begin in the middle of the prednisone 
therapy), and instructed the veteran to continue taking 
Allegra-D.  

In March 2002, the veteran reported doing much better with 
his current medications.  Specifically, he noted that all of 
his symptoms are relieved approximately 75 percent of the 
time.  His medicine includes Singulair, Allegra-D, and 
Beconase nasal spray.  A physical examination of the 
veteran's nose demonstrated 4+ inferior turbinate on the 
left, 3+ inferior turbinate on the right, marked edema of the 
middle turbinates bilaterally, erythematous which was not 
pale, and no ulcers or polyps.  The examiner instructed the 
veteran to continue with his current medication.  

At a follow-up VA outpatient treatment session completed in 
April 2002, the veteran had no complaints.  A physical 
examination of his nose demonstrated nasal turbinates without 
inflammation or exudates.  The examiner provided an 
impression of chronic rhinitis.  

In November 2002, the veteran underwent a VA nasal 
examination.  At that time, he complained of persistent nasal 
congestion, some dyspnea on exertion, as well as intermittent 
headaches with facial pain and pressure related to his 
symptoms (but which were not active at the time of the 
evaluation).  He also "described any recurrent sinus 
infections or evidence of nasal drainage."  In addition, he 
noted that chronic sneezing required a short dose of oral 
steroids.  He also described a marked worsening of his 
symptoms over the past year, which improved significantly 
with immunotherapy for dust mites, nasal spray, and 
antihistamine treatment.  He stated that he currently takes 
Beconase nasal spray as well as Allegra-D.  

A physical examination of the veteran's nose demonstrated 
clearness anteriorly, inferior turbinate hypertrophy with 
scant clear mucus in the right nasal inferior turbinate 
region, mild deviation of the septum with a septal spur on 
the right nasal floor, and no polyps.  The examiner provided 
an impression of allergic rhinitis with primary dust mite 
sensitivity.  In addition, the examiner noted that the 
veteran is "on maximum medical therapy with nasal steroid 
inhaler and antihistamines as well as immunotherapy" to 
which he has responded well.  The examiner specifically 
stated that the veteran's symptoms "are under fairly good 
control."  

B.  Analysis

As the Board has noted in this decision, in evaluating the 
severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2004).  As 
the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The Board acknowledges that the VA nose, sinus, larynx, and 
pharynx examination conducted in December 1998 resulted in a 
diagnosis of chronic allergic rhinosinusitis.  Outpatient 
treatment records have consistently reflected diagnoses of 
allergic rhinitis.  Further, the VA nose, sinus, larynx, and 
pharynx evaluation completed in October 2001 included a 
diagnosis of allergic rhinosinusitis with probable polyps as 
well as possible rhinitis medicamentosa with some 
vasoconstrictor use.  Moreover, the VA nasal examination 
conducted in November 2002 provided a diagnosis of allergic 
rhinitis with primary dust mite sensitivity.  As such, the 
Board concludes that the preponderance of the evidence 
included in the claims folder defines the veteran's nasal 
disorder as allergic rhinitis.  

According to the relevant diagnostic code, evidence of 
allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side will result in the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2004).  The highest evaluation 
allowable pursuant to this Diagnostic Code, 30 percent, 
requires evidence of polyps.  Id.  

Throughout the current appeal, the veteran has contended that 
his service-connected nasal disorder is more severe than the 
current 10 percent rating indicates.  In particular, the 
veteran has described daily severe episodes of sneezing, 
watery eyes, and headaches.  He has also complained of 
persistent nasal congestion.  The veteran's descriptions of 
this service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Significantly, medical evaluations have repeated illustrated 
that the veteran does not polyps.  The nonexistence of nasal 
polyps was determined by physical and CT examinations 
performed in November 2002.  Consequently, the next higher 
rating of 30 percent cannot be awarded.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2004).  The preponderance of the 
evidence is against the veteran's claim for an initial 
increased rating for his service-connected nasal disorder.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
nasal disorder results in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected nasal disorder results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

A 20 percent disability rating for the service-connected 
cervical strain is granted, subject to the provisions 
governing the payment of monetary benefits.  

The claim for an initial disability rating greater than 
10 percent for the service-connected rhinosinusitis is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


